J-A09023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.W. & A.W. v. H.W.,                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellees



APPEAL OF: R.F. & S.F.

                            Appellant                   No. 1741 MDA 2016


              Appeal from the Order Entered September 26, 2016
                In the Court of Common Pleas of Mifflin County
               Civil Division at No(s): CP-44-CV-0000869-2012


BEFORE: SHOGAN, OTT, and STABILE, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                              FILED MAY 19, 2017

       R.F. and S.F. (“Paternal Grandparents”) appeal the September 26,

2016 order of the Court of Common Pleas of Mifflin County denying their

Petition for Emergency Custody (“Custody Petition”) of their two minor

grandchildren (“Children”).        In the order, the trial court consolidated the

Custody Petition with a complaint for custody (“Custody Complaint”) filed by

M.W. and A.W. (“Maternal Grandparents”) in Mifflin County on July 19, 2012,

and denied the Custody Petition due to a pending custody action between

the Children’s biological parents1 in Bucks County. We reverse and remand.
____________________________________________


1
     H.W., the Children’s biological mother (“Mother”), filed a custody
complaint against the Children’s biological father, Z.F. (“Father”), in Bucks
County in 2011. Mother and Father appeared before the Bucks County trial
court on October 14, 2011, when the trial court entered a temporary order
granting Father sole legal and physical custody of the Children. Neither a
petition to transfer venue nor a final order has been filed in the Bucks
(Footnote Continued Next Page)
J-A09023-17



      Upon review, we hold that Bucks County did not have continuing,

exclusive jurisdiction because the Children have not lived in Bucks County

for at least six months prior to the filing of the Custody Petition. Therefore,

the trial court erred in determining that Mifflin County was not a proper

venue.       Standby Guardianship Act, 23 Pa.C.S. § 5612(c); Uniform Child

Custody Jurisdiction and Enforcement Act, 23 Pa.C.S. § 5422(a)(2); and

Pa.R.C.P. 1215.2.        Moreover, the Mifflin County Court of Common Pleas

erred in declining to exercise jurisdiction over the Custody Petition.

Accordingly, we reverse the order denying the Custody Petition and remand

to the Mifflin County Court of Common Pleas to address the Custody

Petition.2

      Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2017

                       _______________________
(Footnote Continued)

County action. Father passed away on September 3, 2016, leaving the
Children in the care and custody of Paternal Grandparents.
2
  Given that the trial court dismissed the Custody Petition on jurisdictional
grounds and our reversal of that dismissal, we decline to address the merits
of the issues raised in this appeal.



                                            -2-